Case 1:18-cr-00509-GBD Document 563 Filed 04/21/20 -Page.1of1

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

Plaintiff, mea

-against- : Me ee

ORDER
CESAR ARIAS; MARIO GARCIA

BRACAMONTE; JESSE AGUIRRE-JIMENEZ, — : 20 Crim. 139 (GBD)

Defendants.

GEORGE B. DANIELS, District Judge:

The May 7, 2020 status conference is adjourned to July 9, 2020 at 10:00 a.m.

Dated: April 21, 2020
New York, New York
SO ORDERED.

GEGRG | DANIELS
ED'STATES DISTRICT JUDGE

 

 
